   Case 07-71971-SCS       Doc 61    Filed 12/10/20 Entered 12/10/20 12:03:21       Desc Main
                                    Document      Page 1 of 1


              IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division

In re: Christopher Antonio White                                      Case No.: 07-71971-SCS
       Nakisha Theresa White
                                                                      Chapter 13




                   REPORT OF DEPOSIT OF UNCLAIMED FUNDS


      Pursuant to Federal Rule of Bankruptcy Procedure 3011 and 11 U.S.C. 347, the trustee

herein submits a check payable to "Clerk, United States Bankruptcy Court" representing

unclaimed funds to be deposited by the Clerk of Court into the Treasury of the United States. Said

funds are subject to withdrawal as provided by 28 U.S.C. 2042 and shall not escheat under any

state law. The unclaimed funds represent the dividend(s) due and payable to:


             Debtor's Name and Address                           Amount of Dividend

             Christopher Antonio White                                $8,739.70
             Nakisha Theresa White
             1404 Freeman Avenue
             Chesapeake, VA 23324




                                                                   /s/ R. Clinton Stackhouse, Jr.
Dated: December 10, 2020                                                 Chapter 13 Trustee
